United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1002
                         ___________________________

                                    LaRonda Phox

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           NCO Financial Systems, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 18, 2015
                                Filed: May 21, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       LaRonda Phox appeals the district court’s1 adverse grant of summary judgment
in her pro se action under the Fair Credit Reporting Act and the Fair Debt Collection

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
Practices Act. Upon a careful, de novo review of the record and consideration of the
parties’ arguments on appeal, we conclude that summary judgment was properly
granted. See Menard, Inc. v. Dial-Columbus, LLC, 781 F.3d 993, 997 (8th Cir. 2015)
(standard of review). Further, we decline to consider the new issues Phox raised for
the first time in her appellate reply brief. See White v. Smith, 696 F.3d 740, 749 n.8
(8th Cir. 2012).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-